Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 18, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150404(28)(29)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                              Joan L. Larsen,
                                                                                                        Justices
  IN RE J. CEDRIC SIMPSON, JUDGE
  14A DISTRICT COURT                                           SC: 150404
                                                               JTC Formal Complaint 96
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________

         On order of the Chief Justice, the motion for immediate consideration is
  GRANTED. The motion of the Judicial Tenure Commission to expedite the matter by
  issuing a scheduling order with shortened time requirements for filing a supplemental
  petition and response thereto is considered, and it is DENIED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 18, 2016